DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion
	The nearest prior art is Losey et al. (US 2010/0005489) which teaches (for example para 0008) that content can be served up based on local weather conditions.

As the examiner remarked in a previous case, 
“The Examiner notes that Losey is fundamentally different in operation from the
instant invention in one very important respect. Losey is not based on redirects when a user
clicks on links or engages with similar touchpoints. Indeed, Losey does not seem to be triggered
by user interactions at all.”

Thus Losey et al. does not teach or render obvious the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,958,740. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same essential inventive concept of redirecting content or selecting from multiple available content items stored on a server to be served according to a range of conditions that include local weather conditions, based on the interaction of a customer with a touchpoint, from which location and weather conditions are derived.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11,082,506. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same essential inventive concept of redirecting content or selecting from multiple available content items stored on a server to be served according to a range of conditions that include local weather conditions, based on the interaction of a customer with a touchpoint, from which location and weather conditions are derived.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,089,120. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same .

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,826,049. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same essential inventive concept of redirecting content or selecting from multiple available content items stored on a server to be served according to a range of conditions that include local weather conditions, based on the interaction of a customer with a touchpoint, from which location and weather conditions are derived.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,305,997. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same essential inventive concept of redirecting content or selecting from multiple available content items stored on a server to be served according to a range of conditions that include local weather conditions, based on the interaction of a customer with a touchpoint, from which location and weather conditions are derived.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876